 Case 6:20-cr-60005-SOH Document 27                Filed 04/27/20 Page 1 of 1 PageID #: 55



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

vs.                                       No. 6:20-cr-60005

BOBBY NUTT                                                                           DEFENDANT

                                             ORDER

       Before the Court is the pro se Motion for New Counsel filed herein by Defendant BOBBY
NUTT. ECF No. 19. The Court Ordered Defendant’s counsel, Mr. Morse Gist, to file an ex parte
Response to the Motion. Mr. Gist has filed his response. ECF No. 26 (sealed document). After
review of the Counsel’s ex parte submission the Court finds the pro se Motion for New Counsel
filed herein by Defendant should be granted.
       IT IS ORDERED the pro se Motion for New Counsel filed herein by Defendant (ECF No.
19) is GRANTED and that Mr. Morse Gist of Hot Springs, Arkansas, is relieved as counsel for
Defendant. The Court appoints Mr. Travis Morrissey of Hot Springs, Arkansas, as Defendant’s
counsel in this matter. Mr. Gist is directed to provide a copy of his file to Mr. Morrissey within
seven (7) days of this ORDER.
       The Clerk is directed to terminate Mr. Gist as counsel of record and substitute Mr. Morrissey
as Defendant’s counsel in this case.
       The Parties are reminded this case is currently set for jury trial on August 25, 2020, at 9:00
a.m. at the United States Courthouse, Hot Springs, Arkansas.
       ENTERED this 27th day of April 2020.


                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U. S. MAGISTRATE JUDGE
